DETAILED ACTION
Claims 1, 2, and 9-11 are pending. Claims 3-8 and 12 are withdrawn due to restriction.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2020 has been entered.

Election/Restrictions
Applicant elected species B in the reply filed on 23 July 2019. The requirement for restriction mailed on 30 May 2019 is maintained.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: bypass channel 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  “said bypass channel” and “the bypass channel” are used inconsistently.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “at least one shutter element,” “said at least one shutter element,” “a respective shutter element,” “the respective shutter element,” “said respective shutter element.” While the dependent claims 2-7, and 10 refer to “the shutter element” It is unclear whether these all refer to the same or different shutter elements. Examiner recommends consistent use of the terms “respective,” “said” and “the.” For the limited purpose of examination, they will be interpreted as the same shutter element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lum (US 2009/0007972).
Regarding claim 1, Lum discloses a hydraulic pump (fig 1, pump 16, par 0015)  comprising at least one inlet duct (cold portion 182)  for a fluid (water), at least one outlet duct (hot portion 180)  for the fluid and at least one pumping unit (pump 16)  interposed between the inlet duct and the outlet duct , wherein between the inlet duct , upstream of the pumping unit , and the outlet duct , downstream of the pumping unit , at least one multifunction valve (valve 32)  is interposed, which is configured to divert the flow of fluid from the inlet duct  to the outlet duct  without the fluid flowing into the pumping unit, the multifunction valve  comprising: a valve body  (fig 8, sleeve 188, par 0048) which defines an internal bypass channel (passage 56 channel in which valve 80 sits, including 102 valve seat, par 0050)  inside which at least one shutter element (valve 100, par 0049)  is axially movable, wherein said at least one shutter element is positioned at one end of the valve body (fig 8 depicts said arrangement); - at least one actuator member (spring bias 82 depicted surrounding poppet 94, par 0028, 0030)  operatively associated with a respective shutter element (valve 80 with poppet 94)  and configured to move said respective shutter element  from a first closing position of the bypass channel (poppet 94 will seal against valve seat 102)  to a second opening position of said bypass channel (poppet 94 when unseated is open); and at least one elastic contrast element (over travel spring 84, par 0030)  operatively associated with  the respective shutter element  and configured to keep said respective shutter element  in the first closing position of the bypass channel (fig 2 depicts this arrangement) when said respective shutter element  is not actuated by a respective actuator member (spring bias 82, par 0028-0030), the hydraulic pump  being characterized in that said at least one actuator member  consists of a bias spring (spring bias 82) manufactured with a shape memory alloy (bimetallic springs and memory alloys, par 0028, 0032), configured to move the respective shutter element  from the first closing position of the bypass channel  to the second opening position of said bypass channel  when a 
Regarding claim 2, Lum discloses the hydraulic pump  according to claim 1, characterized in that the shutter element  is mushroom-shaped (fig 2, valve 90 includes a stem with a rounded head), with an inner portion (stem 90 is within the passage 56)  configured to be introduced into the bypass channel  and to occlude selectively said bypass channel (selectively occludes based on temperature, par 0032), and an outer portion (fig 2, flange portion 104)  having a larger cross section than the cross section of the inner portion  such that said outer portion  is not positioned within the bypass channel (flange 104 is outside of passage 56, par 0028). 
Regarding claim 9, Lum discloses the hydraulic pump according to claim 1, characterized in that the valve body is manufactured with a material selected in the group consisting of a metal (fig 2, actuating element 80 may be made of metal shape memory alloy, par 0028) and a technopolymer. 
Regarding claim 10, Lum discloses the hydraulic pump according to claim 1, characterized in that the shutter element is manufactured with a material selected in the group consisting of a metal (fig 2, actuating element 80 may be made of metal shape memory alloy, par 0028) and a technopolymer. 
Regarding claim 11, Lum discloses the hydraulic pump according to claim 1, characterized in that a filter (fig 4, screen 130 for filtering, par 0037) for the fluid is interposed between the inlet duct for the fluid and the pumping unit . 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746